Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2020 has been entered.

This Office Action is in reply to Applicants’ correspondence of 07/30/2020.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.


Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.



The Proove.com website does not appear to provide any information about the tests offered or the availability date of this test.

The examiner requires further information in order to make further determinations about the patentability to the instant claims.  In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:

1.  What is the date the Proove Opioid Risk test was first in public use, on sale or otherwise available to the public?
2.  Applicant is required to provide a copy of any catalogs or internet websites offering the test for sale, etc. and the date of issue of the catalog or website.
3.  What is the date the Proove Opioid Risk test was first described in a printed publication or presented at a conference or in a pester?
4.  Applicant is required to provide a copy of each printed publication available prior to 04/28/2016 (the effective filing date of the claims as detailed below in this Office Action) related to the Proove Opioid Risk test, and supply the date of availability of any publication.


The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.58, Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Election/Restrictions
In the reply filed on 03/21/2019 Applicants elected, without traverse, the invention of claims 1-8 (drawn to method of pain treatment comprising genotype analysis), and the particular combination of SNPs that is:
DRD1-NONA; COMT(2)-NONA; SLC6A3-ANC; SLC6A4-NONA; GABRG2-NONA; OPRK1-NONA; DBH-NONA; OPRM1-ANC; DRD2(ANKK1)-NONA; MTHFR-NONA; DRD4-NONA; and HTR2A-NONA

New Notice Regarding Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/153/733 )filed 04/28/2015), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of In the instant case the claims require analysis of DNA sequence information that includes the allele at the SNP position rs140701 (which is an A/G polymorphism in the SLC6A4 (aka HTTL) gene), as recited in claim 1.  However this particular polymorphism is not disclosed in the provisional application; see for example Table 2 in page 21 of the provisional application, which lacks the required rs140701 SNP. 
As such the effective filing date of the instantly claimed methods is the filing date PCT/US16/29793 (which is 04/28/2016).  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the phrase “calculating a total OD Risk SNP Parameter Score”.  The claims should include the definition of the term “OD” at the first recitation of the abbreviation, for example:  calculating a total OD (opioid dependency) Risk SNP Parameter Score.
Claim 1 recites the phrase “wherein a homogenous diploid SNP”, but the term “homogenous” with regard to allele content is not a term typically used in the art, nor does the term appear to be used in this context in the specification.  The phrase “wherein a homozygous genotype” may more properly indicate the intended subject matter.
Claim 1 recited the phrase “A0/A at rs1799971” where the phrase “A/A at rs1799971” (remove the extraneous zero) is correct.

Appropriate corrections are required.

Withdrawn Claim Rejection - Improper Markush Grouping

The rejection of claims under the judicially approved "improper Markush grouping" doctrine, as set forth on pages 3-5 of the Office Action of 01/30/2020 is withdrawn in light of the amendments to the claims.  The claimed methods require consideration of the genotype at each of the 12 recited SNP positions.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
Any rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 6-9 of the Office Action of 01/30/2020, which are not reiterated below in the instant Office Action are withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 112 - Indefiniteness
Claims 1, 3-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 3-7 and 21 are unclear because the claims require selecting and administering a pain medication based on a calculated total OD Risk SNP Parameter Score, but the claims do not set forth scores associated with possible genotypes detectable at each SNP position.  This unclear aspect of the claims is worsened by the fact that while the claims set forth scores associated with some genotypes, there is in fact no requirement that those genotypes are present in the human subject and detected in the patient information.  The claims set forth only scores of 2 (associated with some homozygous genotypes) and 1 (associated with heterozygous genotypes).  As set forth in the claims, when considering the scores (either 1 or 2) associated with each of the 12 genotypes set forth in the claims, the claims only provide for establishing scores between 12 (heterozygous and each SNP) and 24 (homozygous with the alleles recited in the claims).  So the claims do not in fact set forth how a score of 0-11 can be attained because the claims do not set forth the requirement that any particular score (i.e.:  a score of 0) is associated with the homozygous genotype of each SNP with the allele alternative to the homozygous genotype that is scored 2 and each SNP position.  The claims are unclear because it is not clear how the stated purpose of the claims of “treating pain”, as recited in the preamble of claim 1, is accomplishing in the breadth of genotype detections that may be encompassed by the claims.  
The claims may be made more clear in this regard if amended to require that a score of 0 is associated with the homozygous genotype of each SNP when the allele alternative to the homozygous genotype that is scored 2 ant each SNP position, e.g.:  


Maintained Claim Rejections - 35 USC § 101
Modified as Necessitated by Claim Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 3-7 and 21 is/are directed to abstract ideas and asserted natural phenomena. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception(s) to which the claims are directed is not integrated into any practical application of the judicial exception(s).
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong one. Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (recognized judicial exceptions)? Yes- The claims are directed to abstract ideas.  The concepts of determining information and calculating scores are abstract ideas as they are the processing of information. The concept of selecting a medication “based upon the calculated score” is also an abstract idea, it is the correlation of data and information to reach a conclusion.

Step 2A, prong two. The claims encompass methods wherein the judicial exception(s) to which the claims are directed are not integrated into a practical application because while the claims recite scores associated with some genotypes (i.e.:  2 for one of the possible homozygous genotypes at each SNP position; 1 for a heterozygous genotype) of the recited alleles, the claims do not recite any scores associated with the alternate homozygous genotype.  Nor do the claims require that the genotypes associated with particular scores (as recited in claim 1) are in fact present in the subject and detected in the recited “DNA sequence information”.  This issue has been addressed earlier in this Office Action with regard to definiteness of the claimed 

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the broadly recited steps of the claims encompass embodiments where the only steps are data collection and decision making, which are abstract ideas and not additional practical steps.  Even if one were to consider a method that includes obtaining a sample from a subject detecting gene content in the sample, such steps related to analysis of gene content are routine and conventional in the art.  In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) address insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the detecting and determining of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be 

Where the claims may require only practical steps that have been routinely practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘"transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add "enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, 

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as drawn to subject matter that is not significantly more than a judicial exception to patentability.  Applicants’ arguments (p.7-8 of the Remarks of 07/30/2020) have been fully and carefully considered but are not found to be persuasive to withdraw the rejection.
Applicants have argued that the amended claims recite a step of “selecting and administering a pain medication” and thus clearly require administration of a pain medication which integrates the judicial exception(s) (i.e.:  the abstract ideas) into a practical application (i.e.:  treatment of pain by administering a drug) of the judicial exception(s).  The argument is not persuasive because.  As set forth in the rejection, and as detailed earlier in this Office Action with regard to definiteness under 35 USC 112, the claims do not require particular scoring of one of the homozygous genotypes possible at each SNP position.  Furthermore, where the claims specifically encompass a total OD Risk SNP Parameter Score of 0, but have no measures of 0 recited for any genotypes, it is not established that the treatment is required and dependent upon some of the possible detectable genotypes.  The rejection is maintains where the claims encompass embodiments wherein a treatment is not required to be provided. 

Withdrawn Double Patenting
The provisional rejection of claims on the ground of nonstatutory double patenting, as set forth on pages 13-15 of the Office Action of 01/30/2020, is withdrawn in light of the amendments to the claims.
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Regarding the availability of the Proove Opioid Risk test, the article by Piller (2016) provides that a genetic test that Proove claims can predict which patients will become addicted to or misuse opioid pain pills has been in use by “400 doctors, who have used the test to guide their treatment of more than 100,000 patients in the last five years”.
A poster presented at the Society of Biological Psychiatry 70th Annual Scientific Meeting, May 14-16, 2015 in Toronto, Ontario – Canada (Meshkin et al (2015)) indicates that the SNPs in the same twelve genes (note that HTTL is a synonym for SLC6A4, and DAT is a synonym for SLC6A3) represented by the SNPs of the instant claims was used as a panel for genetic analysis.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634       
                                                                                                                                                                                                 /DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634